BERMAN, Judge,
dissenting.
I respectfully dissent.
The reading of the charge to the defendant which described the requisite mental element of the crime of rape to be unlawfully and feloniously was sufficient to satisfy the requirements of People v. Muniz, 667 P.2d 1377 (Colo.1983). As Muniz points out “the central consideration is the degree to which the charge itself is readily understandable to a person of ordinary intelligence from a mere reading of the information without further explanation by the court.”
The defendant, after an examination by a physician of Colorado Psychiatric Hospital as required by the Colorado Sex Offenders Act under which the prosecution proceeded, was reported as having a “normal or slightly above normal I.Q.” and “speech ... of good grammar and vocabulary.” Considering that the defendant is a man of at least ordinary intelligence and considering his confession to the doctor that he had committed at least four previous rapes and two attempted rapes, I would conclude that the defendant certainly knew the consequences of the present offense. Indeed, he does not contend here that he did not understand the elements of rape.
Furthermore, the trial court described the attorney who represented defendant at the time he entered his plea as “most diligent” and concluded that the defendant had been well represented. Under such circumstances, Muniz does not require further explanation of the charge by the court beyond that given to defendant.
The word “feloniously” is equivalent in meaning to “willfully.” Williams v. People, 26 Colo. 272, 57 P. 701 (1899). And, an information which charges that an act was done “unlawfully and feloniously” has been held sufficient to charge a crime requiring that the accused “knowingly and willfully” commit the offense. McConnell v. People, 73 Colo. 99, 213 P. 674 (1923).
Further, it was held in Gallegos v. People, 161 Colo. 158, 420 P.2d 409 (1966), that an information was sufficient to charge a crime, even though the mens rea element “willfully” was omitted. In so ruling the court stated that since the defendant was alleged to have acted “unlawfully and felo-niously,” and since “feloniously” had been held to be the equivalent of “willfully,” the use of the word “feloniously” satisfies the requirement of pleading the essential elements of the crime.
Moreover, § 18-1-501(6), C.R.S.1973, equates “knowingly” with “willfully.” That statutory subsection states that “A person acts ‘knowingly’ or ‘willfully’ with respect to conduct or to a circumstance described by a statute defining an offense when he is aware that his conduct is of such nature or that such circumstance exists. A person acts ‘knowingly’ or ‘willfully’ with respect to a result of his conduct, when he is aware that his conduct is practically certain to cause the result.”
In view of this defendant’s intelligence, his confessions of at least four previous rapes, and his statements to the physician that there might be other rapes of which the police remain unaware, I cannot possibly understand how there can be any doubt that, in the commission of this crime, the defendant was acting “knowingly.” Add to this the fact that he used a gun in the commission of the crime, and there is no doubt in my mind that the defendant was “aware that his conduct [was] practically *951certain to cause the result.” Nothing more was needed to demonstrate that the plea of guilty was properly accepted by the trial court.
I would adopt the trial court's ruling on defendant’s Crim.P. 35(c) motion in all respects and would affirm the guilty plea and the sentence.